Title: From Thomas Jefferson to United States Congress, 31 January 1807
From: Jefferson, Thomas
To: United States Congress


                        
                            To the Senate & House of
                                    Representatives of the US.
                     Jan. 31. 1807.
                        
                        In execution of the act of the last session of Congress entitled ‘an act to regulate the laying out &
                            making a road from Cumberland in the state of Maryland to the state of Ohio,’ I appointed Thomas Moore of Maryland, Joseph
                            Ker of Ohio, & Eli Williams of Maryland Commissioners to lay out the said road, & to perform the other duties assigned
                            to them by the act. The progress which they made in the execution of the work, during the last season will appear in their
                            Report, now communicated to Congress. on the reciept of it, I took measures to obtain consent for making the road, of the
                            states of Pensylvania, Maryland & Virginia, through which the Commissioners proposed to lay it out. I have recieved acts
                            of the legislatures of Maryland & Virginia, giving the consent desired: that of Pensylvania has the subject still under
                            consideration, as is supposed. until I receive full consent to a free choice of rout through the whole distance, I have
                            thought it safest neither to accept, nor reject finally, the partial report of the Commissioners.   Some matters suggested
                            in the Report belong exclusively to the legislature.
                        
                            Th: Jefferson
                            
                            
                        
                    